KLIEBERT, Judge.
The trial judge made a judgment for past due child support and alimony of $6,341.50 executory against the husband, Frank W. Wharton, and awarded attorney fees of $400.00 to the wife’s attorney and costs, including a fee of $320.00 to the attorney appointed by the court to represent the husband when his original counsel withdrew.
The appointed counsel perfected a devolu-tive appeal and then filed for and was granted the right to withdraw from the representation of the husband. Neither party requested oral arguments or filed briefs.
*459Under our present uniform rules for Courts of Appeal, effective July 1, 1982, this appeal would be considered abandoned under Rule 2-8.6 if appellant failed to respond when notified of his failure to file his brief. However, this appeal was lodged prior to the effective date of the rule, hence, no notice of the failure was given by the clerk. Therefore, the procedure is not applicable here.
Accordingly, we carefully reviewed the record and see no reason or grounds to disturb the judgment appealed from. Therefore, the judgment of the trial court is affirmed. Each party to bear his own costs.
AFFIRMED.